          Case 3:20-cv-00534-JBA Document 164-1 Filed 07/16/20 Page 1 of 2
                             UNITED STATES DISTRICT <XlURT
                                                                  SCi\~Nf_c,
                                                                  •n,      ~
                                                                                    <et{v1
                                                                              Id r-~~-
                                                                  c,:.J,_~~111a1e
                                                                                             Ltur·
                                                                                                 , _.
                           FOR THE DISTRICT OF Q'NNOCT!aJl'
                                                                  II\ ~'"'t9Jm •'
                                                                  ·1f(I. :'.1/C , •JI
                                                                                    • I
                                                                                        1
                                                                                        ---2:__pages
                                                                                           /\
TRE MCPHERSON ET AL.                                                  da e           1n1t1als   No.

          v.                                    CIVIL NO: 3:20-CV-0534(JAB}
NED LAMONT ET AL. ,                             July 7,2020



                       DEX:LARAN:r'S M'.Jl'ION IN OPPOSrrION 'ID BE

                  NAMED l\S A MEl'1BER IN THE AOOVE CITID CLASS ACTON
                              Per F.R.P. 23(c)(2) (A)(B)

1• I   A'f I   De1h:,, 1,~ hereafter Declarant, am over the age 18 and
ccmpetent to state the matters herein this motion/declaration
2. The declarant is an incarcerated inmate, housed at the MacDougall

Correctional Institution in Suffield ct.
3. On June 23,2020 the declarant was tested for COVID-19 at the facility

4. The declarant was contemporaneously provided with one page of information
regarding the above cited class action suit entitled "NOTICE TO THE CLASS

OF SEITLEMENT AGREEMENT"       (declarant is devoid of the document number}

5. This notice does not show all the terms and conditions of the agreement

6. Upon further review of the agreement entitled "MJDIFIED SEITLEMENT
AGREEMENT AND GENERAL RELEASE" Dated JUne 26,2020 (the declarant is devoid
of the document number as it was not provided to him), the declarant found

this to be an unconsciousable contract
7. The declarant finds this to be an inconsciousable agreement as a whole

and particularly disagrees with id. section (H) "GENERA RELEASE OF CLAIMS"

Pgs. 8-11 and section (J) "CLASS CERTIFICATION AND STIPULATED DISMISSAL"

pgs.   11-14
                                                               ---     ,----    -~-----

        Case 3:20-cv-00534-JBA Document 164-1 Filed 07/16/20 Page 2 of 2

RmuEST FOR RELIEF:


WHEREFORE, The declarantfr"'f /   i)e1h:~·/) moves this court for an order to
exclude him as a member to this class action suit as provided by
F.R.P. 23(c)(2)(A)(B)




                   MCI 1153 East St. South Suffield Ct. 06080



                                           ORDER

                                  GRANTED    I I DENIED
with the following orders:




                                  Judge,
                                           ------

                                     VERIFICATION
A copy of the foregoing motion was sent to all parties of the record via

E-File system on July     ,2020




                   MCI 1153 East St. South Suffield Ct. 06080
